DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to drilling unit for frilling borehole and method of operating the drilling unit, classified in E21B7/14.
II. Claim 20, drawn to system for geothermal pyrolysis, classified in E21B43/295.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Invention II has separate utility such as system to process a waste gas to a usable fuel.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two invention have searches in unrelated areas that do not overlap and the Invention II does not require any drilling as required by Invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Colin Fowler on 5/3/22 a provisional election was made without  traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10787894. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10787894. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 1-19 of U.S. Patent No. 10787894. Thus, the claim limitations although broader  are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.


	.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Referring to claim 1, the applicant does not positive recite   “drilling fluid” or “thermal material” but still claims limitations related to the drilling fluid or thermal fluid.  It unclear whether the applicant intends to recite the drilling unit in combination with the drilling fluid and thermal material or if these are just part of the intended use of the drilling unit.   For examination purposes, the examiner will assume that the drilling fluid and thermal material are just the intended use of the drilling unit.
Claims 2-19 depend from claim 1 and likewise are indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Stang 2149874.
Referring to claim 1, 6-8, , Stang discloses a drilling unit for drilling boreholes, comprising: a first chamber (see fig. 1, at 19)  to contain a thermal material; and a second chamber (see fig. 1, at 1)  within the first chamber to contain a drilling fluid, wherein the thermal material is surrounding the second chamber, wherein the drilling fluid is heated to a specified temperature by the thermal material, wherein the second chamber has a first valve (12) that allows the drilling fluid to emerge as a jet at specified pressure and the specified temperature. ( Note, as the thermal material and drilling fluid are not positively recited they are not given any patentable weight.)
Referring to claim 2, Stang discloses a drill head (7b), wherein the drilling fluid emerges as the jet through an exit nozzle of the drill head. 
Referring to claim 4, Stang discloses the drill head includes multiple exit nozzles (13 14) at the end of the drill head.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widerman 20100089574 in view of Brooks 3251424.
Referring to claim 1, 6-8, , Widerman discloses a drilling unit for drilling boreholes, comprising: a first chamber (24)  to contain a thermal material; and a second chamber (25)  within the first chamber to contain a drilling fluid, wherein the thermal material is surrounding the second chamber, wherein the drilling fluid is heated to a specified temperature by the thermal material ( Note, as the thermal material and drilling fluid are not positively recited they are not given any patentable weight.)
Widerman does not disclose the second chamber has a first valve.  Brooks teaches a valve ( 15 and 12) to improve the jet drilling of the formation (see col. 1, liens 37-44).  As it would be advantageous to improve the drilling efficiency, it would be obvious to one of ordinary skill in the art before the invention was made to modify the unit disclosed by Widerman to have a first valve in view of the teachings of Brooks.
Referring to claim 2, Widerman discloses a drill head (27), wherein the drilling fluid emerges as the jet through an exit nozzle of the drill head. 
Referring to claim 3, Widerman discloses the drill head includes a hollow pipe ( 5c, pipe leads to nozzle at 79) see fig. that carries the drilling fluid from the second chamber to an exit nozzle at the end of the drill head.
Referring to claim 4, Widerman discloses the drill head includes multiple exit nozzles (see fig. 6, at 100, paragraph 0157, one or more opening 100) at the end of the drill head.
Referring to claim 5, Widerman does not specifically disclose drill head is made using a material selected from the group consisting of silicon carbide, boron carbide and carbon fiber.  Widerman does disclose the nozzles (49)  which are a part of the  drill head are made of ceramic or ceramic composite material (see paragraph 01580).  Silicon carbide is a well known ceramic material.  As silicon carbide is a well known ceramic material, it would be obvious to one of ordinary skill in the art before the invention was made to further modify the unit disclosed by Widerman, as modified by Brooks to have the drill head made of silicon carbide.
Referring to claim 9, Widerman discloses the first chamber (24) has an insulation in the interior of the first chamber (see paragraph 0122).
Referring to claim 10, Widerman disclose a filling tube (19) that allows access to the first chamber but does not specifically disclose an access valve.  It would be advantageous to have a valve in ensure products stay in the first chamber after filing tube is removed.  As it would be advantageous to ensure elements added to the first chamber remain in the first chamber, it would be obvious to one of ordinary skill in the art before the invention was made to further modify the unit disclosed by Widerman, as modified by Brooks to have an access valve.
Referring to claim 11, Widerman discloses a thermal sensor (see paragraph 0064).
Referring to claim 12, Widerman discloses a debris chamber ( see fig. 3e, at 32).
Referring to claim 13, Widerman discloses a flow sensor (see paragraph 0064) which as broadly recited can be used to monitor a weight balance.
Referring to claim 14, Widerman discloses a drilling fluid chamber ( see fig. 4a, at 69) to store the drilling fluid and supply the drilling fluid to the second chamber.  
Referring to claim 15, Widerman discloses  a pumping system (see fig. 4a, at 70) to pump the drilling fluid from the drilling fluid chamber to the second chamber.
Referring to claim 16, Widerman  does not disclose a one-way valve that lets the drilling fluid flow from the drilling fluid chamber to the second chamber and prevents the drilling fluid from flowing back into the drilling fluid chamber from the second chamber.  However, Widerman disclose that is it known in the art to use one way valves to prevent backflow (see paragraph 0106).  As it is well known in the art to use a check valve to prevent back flow, it would be  obvious to one of ordinary skill in the art before the invention was made to further modify the unit disclosed by Widerman, as modified by Brooks to have a one-way valve that lets the drilling fluid flow from the drilling fluid chamber to the second chamber and prevents the drilling fluid from flowing back into the drilling fluid chamber from the second chamber.
Referring to claim 17, Widerman discloses the drilling fluid chamber (69) is configured to collect debris generated from drilling.

Claims 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widerman 20100089574 in view of Brooks 3251424, as applied to claim 1 and further in view of WIPO 2012018830 to McCullough et al.
Referring to claims 18-19, Widerman does not disclose an inflatable bladder.  McCullough teaches an drilling unit with  an inflatable bladder (see fig. 13, a at 420) to anchor the drilling unit to a wall of a shaft in which drilling is to be performed, the inflatable bladder preventing the drilling unit from rotating during drilling when the inflatable bladder is inflated, the inflatable bladder forms a seal between the top of the drilling unit and the wall, which forces debris generated during drilling to be collected in debris chamber.  McCullough further teaches the barrier prevents  cooler fluids from entering the bottom of the well and quenching the spallation process ( paragraph 0091).  As it would be advantageous to prevent quenching of the spallation process, it would be  obvious to one of ordinary skill in the art before the invention was made to further modify the unit disclosed by Widerman, as modified by Brooks to have an inflatable bladder in view of the teachings of McCullough.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672